             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC R. WILLIAMS,                      :
         Plaintiff                     :
                                       :            No. 1:19-cv-720
            v.                         :
                                       :            (Judge Rambo)
MICHELLE MAGEE, et al.,                :
       Defendants                      :

                                   ORDER

      AND NOW, on this 18th day of September 2019, upon consideration of the

motion to dismiss filed by Defendants Platt, Shiptoski, and Newton (Doc. No. 19),

and in accordance with the Memorandum accompanying this Order, IT IS

ORDERED THAT:

      1. The Clerk of Court is directed to amend the docket to reflect that Defendant
         Platt’s correct title is CRNP;

      2. The motion to dismiss (Doc. No. 19) is GRANTED. Plaintiff’s claims
         against Defendants Platt, Shiptoski, and Newton for damages pursuant to
         the Pennsylvania Constitution are DISMISSED WITH PREJUDICE.
         His Eighth Amendment claims against Defendants Platt, Shiptoski, and
         Newton are DISMISSED WITHOUT PREJUDICE;

      3. Plaintiff is granted thirty (30) days from the date of this Order to file an
         amended complaint regarding his Eighth Amendment claims against
         Defendants Platt, Shiptoski, and Newton. If Plaintiff elects to file an
         amended complaint, Plaintiff is advised to adhere to the standards set forth
         in the Federal Rules of Civil Procedure and the directives set forth by this
         Court in its accompanying Memorandum. Specifically, the amended
         complaint must be complete in all respects. It must be a new pleading
         which stands by itself without reference to the original complaint or any
         other documents already filed. The amended complaint should set forth
         Plaintiff’s claims in short, concise and plain statements as required by Rule
   8 of the Federal Rules of Civil Procedure. Each paragraph should be
   numbered. The amended complaint should specify which actions are
   alleged as to which defendants and sufficiently allege personal
   involvement of the defendant in the acts which Plaintiff claims violated his
   rights. Mere conclusory allegations will not set forth cognizable claims.
   Importantly, should Plaintiff elect to file an amended complaint, he must
   re-plead every cause of action in the amended complaint because the
   amended complaint will supersede the original complaint. See Knight v.
   Wapinsky, No. 12-cv-2023, 2013 WL 786339, at *3 (M.D. Pa. Mar. 1,
   2013) (stating that an amended complaint supersedes the original
   complaint. Because an amended complaint supersedes the original
   pleading, all causes of action alleged in the original complaint which are
   not alleged in an amended complaint are waived. Id. (citations omitted).
   The Clerk of Court is DIRECTED to mail Plaintiff a civil rights complaint
   form to use for filing his amended complaint; and

4. If Plaintiff files an amended complaint, it will supersede the original
   complaint as set forth above. If Plaintiff fails to file an amended complaint
   within thirty (30) days of the date of this Order, the Court will proceed on
   Plaintiff’s original complaint as to his claims against Defendants Magee
   and Kowalski.


                                       s/Sylvia H. Rambo
                                       Sylvia H. Rambo
                                       United States District Judge
